Bowen, J. This is an action upon a promissory note, executed by appellants to appellee. Defendants in the circuit court plead that the note ivas given for a horse, and that the appellee, Green, knew that the same was to be used in the service of the Confederate States, against the Government of the United States. A demurrer to this plea having been sustained, to which ruling the defendants excepted and declined to plead over, the court rendered. judgment for the amount of the note, with interest and costs. Defendants appealed. The case of Tatum v. Kelly, decided by this court at its last term, settled the only point in this case. Defendant’s plea was a sufficient defense, and the demurrer thereto should have been overruled. See authorities cited in the case of Kelly v. Tatum. Judgment reversed. Judge Harrison being disqualified, did not sit in this case, lion. John "Wiiytock, Special Supreme Judge.